Citation Nr: 0936129	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 19, 
2002 for disability compensation benefits under 38 U.S.C.A. § 
1151 for ventral hernia secondary to the nature of the 
abdominal fascia and lack of intervention of lower midline 
abdominal musculature and active lifestyle.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from December 1957 to 
January 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision the RO granted 
compensation benefits under 38 U.S.C.A. § 1151 for ventral 
hernia secondary to the nature of the abdominal fascia and 
lack of intervention of lower midline abdominal musculature 
and active lifestyle, and assigned a disability rating of 20 
percent, effective from February 19, 2002.  The Veteran 
perfected an appeal as to the effective date assigned.


FINDINGS OF FACT

1.  The Veteran suffered injury due to VA hospital care on 
January 13, 2001.

2.  The Veteran first submitted a (formal) claim on February 
19, 2002 for compensation under 38 U.S.C.A. § 1151 for injury 
suffered on January 13, 2001 due to VA hospital care on that 
date. 


CONCLUSION OF LAW

The criteria are not met for an effective date prior to 
February 19, 2002 for disability compensation under the 
provisions of 38 U.S.C.A. § 1151, for ventral hernia 
secondary to the nature of the abdominal fascia and lack of 
intervention of lower midline abdominal musculature and 
active lifestyle.  38 U.S.C.A. §§ 1151, 5110 (a), (c) (West 
2002); 38 C.F.R. §§ 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide. 38 C.F.R. § 
3.159(b) (2007). VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to 
the veteran's claim in letters sent between April 2002 and 
January 2008.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  These 
letters also provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disability under consideration, pursuant to 
the recent holding in the Dingess decision.

VA made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, VA and private medical treatment records, and 
reports from VA examinations.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and not of record.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied the duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra. Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

As noted in the introduction above, the Veteran is appealing 
the effective date assigned in a January 2006 rating 
decision, for the RO's grant of compensation benefits under 
38 U.S.C.A. § 1151 for ventral hernia secondary to the nature 
of the abdominal fascia and lack of intervention of lower 
midline abdominal musculature and active lifestyle.  The RO 
granted compensation benefits for that disability and 
assigned a disability rating of 20 percent, effective from 
February 19, 2002.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for 
disability of a veteran in the same manner as if such 
disability were service-connected, if such disability was 
caused by VA medical care and met certain other criteria.  38 
U.S.C.A. § 1151 (West 2002).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application".  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean 
that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400. 

In the specific case of an award of disability compensation 
by reason of 38 U.S.C.A. § 1151, as in this case, the 
effective date will be either (1) the date such injury was 
suffered if the claim for compensation is received within one 
year of that date, or (2) date of receipt of claim.  38 
U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i)(1).

The Veteran submitted a formal application for disability 
compensation under 38 U.S.C.A. § 1151 on February 19, 2002.  
Based on that application date, in the January 2006 rating 
decision the RO assigned an effective date of February 19, 
2002 for the grant of compensation under Section 1151.  

The record shows that the Veteran underwent VA surgery and 
subsequent hospitalization from January to March 2001.  The 
surgery occurred on January 10, 2001 and the Veteran remained 
in the hospital until March 2, 2001.  Treatment occurring 
during that hospitalization was determined to be the cause of 
the Veteran's disability for which he receives § 1151 
compensation.

The Veteran asserts that an effective date earlier than 
February 19, 2002 should be assigned, based on the fact that 
the injury causing the disability occurred during VA 
treatment in January 2001.  As indicated in the August 2009 
brief of the case, the Veteran's representative asserted that 
the effective date should be January 13, 2001, noting that 
the treatment records reflected that date as the date of an 
inadvertent removal of a suture that resulted in the § 5110 
injury.  The Veteran's representative also points out that 
the period of hospitalization during which the injury 
occurred, lasted from January 5, 2001 to March 2, 2001; and 
that the delimiting date of the end of that period was within 
the one-year period prior to the date of claim.  
38 U.S.C.A. § 5110(c).

The VA treatment records associated with the treatment in 
question shows that the Veteran was admitted on January 5, 
2001 with a history of T11 myelopathy secondary to a fall in 
1982.  He was to receive treatment for a long-standing 
history of severe rectal prolapse and he opted for a total 
removal of the colon and anus with a permanent colostomy in 
treatment of this condition.

The Veteran underwent that surgery on January 10, 2001, 
undergoing an abdominal peritoneal resection with permanent 
colostomy due to severe rectal prolapse.  Postoperatively he 
remained in the SICU (surgical intensive care unit) since he 
was using a PCA pump of Morphine for pain.  

On January 13, 2001, the J-P drain was removed, with a 
fragment of the tube remaining in the abdominal cavity, 
making surgical removal necessary.  He was taken to the 
operating room that day and underwent Blake drain removal.  
Postoperatively there were no complications.  He remained in 
the SICU and was monitored.  On January 16, 2001 he was 
considered stable and was transferred to the SCIU (spinal 
cord injury unit), and there he was started on a clear liquid 
diet on January 17, 2001.  

His condition continued to improve and he was started on a 
regular diet on January 18, 2001.  On January 20, 2001, he 
developed a fever, which resolved with increased IV fluids.  
On January 22, 2001, sutures were removed from the infected 
area and this was left open for therapeutic treatment.  The 
Veteran's condition continued to improve.  On January 28, 
2001, he developed a fever and was diagnosed with a urinary 
tract infection and was treated with intravenous antibiotics, 
with good results.  

The hospital treatment record at this point reflects that on 
January 13, 2001, the Veteran had a midline fascial suture 
that was inadvertently removed and that he was placed on bed 
rest temporarily, and that abdominal binder support was 
ordered.  Later this condition improved.  On January 22, 2001 
he received a "KT driver evaluation" due to his prospective 
purchase of a van for necessary equipment.  His condition was 
stable and the treatment provider felt the veteran could be 
discharged home on March 2, 2001.  The plan for follow-up 
treatment was for the Veteran to be seen on March 6, 2001 
with the General Surgery Clinic, and to follow-up with the 
SCI Clinic for any acute illnesses or as needed.  

In a January 2001 statement from an assistant professor of 
surgery associated with the VA Hospital in Augusta, Georgia, 
that physician provided a discussion of the January to March 
2001 surgical/hospital treatment.  That physician noted that 
after the planned January 2001 surgery, there was a 
fragmentation of the perineal JP drain that required a second 
operative procedure to remove it.  The Veteran developed both 
perineal and midline seroma, which required opened drainage 
and packing.  About four weeks [sic] after his operation the 
Veteran had his midline fascia closure suture inadvertently 
removed.  The inadvertent removal of the suture required the 
veteran to remain in the hospital at bed rest wearing an 
abdominal binder for a prolonged period. 

The key issue in this case is the date when the Veteran's 
"injury was suffered" leading to the disability warranting 
compensation under 38 U.S.C.A. § 1151.  This is important 
because the effective date of an award of disability 
compensation by reason of 38 U.S.C.A. § 1151 will be the date 
such injury was suffered if the claim for compensation is 
received within one year of that date; otherwise the 
effective date will be the date of receipt of claim.  38 
U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i)(1).

In this case, the date of receipt of claim is February 19, 
2002.  Thus, if the date of injury is to be assigned as the 
effective date for compensation, then that date must not be 
more than one year prior to February 19, 2002.  Here, the 
record shows that the injury-recognized as resulting in the 
disability for which compensation was granted-occurred on 
January 13, 2001.  Although the Veteran remained in the 
hospital receiving treatment until March 2, 2001, the injury 
suffered that lead to the disability occurred on January 13, 
2001.  January 13, 2001 is not within one year of February 
19, 2002, when the Veteran filed his formal claim for 
compensation.  Thus, under 38 U.S.C.A. § 5110(c), the 
effective date must be the date the claim was received, 
February 19, 2002.  Id.

Further, there was no formal or informal claim at an earlier 
date, such that would warrant assigning an earlier effective 
date on that basis.  A "claim" is defined in the VA 
regulations as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits." 38 C.F.R. § 
3.155(a).  VA must look to all communications from a claimant 
that may be interpreted as applications or claims, both 
formal and informal, for benefits; and VA is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  There is no such 
submission received after the claimed injury and before the 
application that was received on February 19, 2002.

In sum, as detailed above, an effective date earlier than 
February 19, 2002 is not warranted for the grant of 
disability compensation benefits under 38 U.S.C.A. § 1151 for 
ventral hernia secondary to the nature of the abdominal 
fascia and lack of intervention of lower midline abdominal 
musculature and active lifestyle.


ORDER

Entitlement to an effective date earlier than February 19, 
2002 for the grant of disability compensation benefits under 
38 U.S.C.A. § 1151 for ventral hernia secondary to the nature 
of the abdominal fascia and lack of intervention of lower 
midline abdominal musculature and active lifestyle, is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


